DETAILED ACTION

Preliminary Remarks
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
This application is a continuation of application no. 16/197,121 now U.S. Patent 10,664,147 which is further a continuation of application no. 14/939,875 now U.S. Patent 10,140,004 which is further a continuation of application no. 12/987,472 now U.S. Patent 9,190,010.

Terminal Disclaimer
The terminal disclaimer filed on 04/14/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,190,010, 10,140,004 and 10,664,147 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "The medical device of claim 7, further comprising the ambient light sensor.”  The claim has been amended to depend upon claim 7 which recites, “The medical device of claim 1, wherein the sensor is at least an ambient light sensor.”  Claim 8 is deemed indefinite as it fails to further limit claim 7 from which it depends upon.  Both claims simply recite that the sensor is at least of “ambient light” type.  Claim 8 does not further add to any of the limitations of claims 7 or claim 1, from which both claims ultimately depend upon, thus claim 8 is rejected for being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the 

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mandro et al. (U.S. Publication 2011/0047499).
In reference to claim 13, Mandro et al. discloses a medical device management system (see paragraph 9 wherein Mandro et al. discloses a medical system comprising at least one infusion pump, a companion device and a user interface adapted to receive textual input.) comprising:
at least one processor configured to at least (see at least #400 of Figure 4):
receive presentation information for a visual element to be displayed on a display associated with a medical device, the visual element associated with a function of the medical device (see paragraphs 100-103, 108-109, 117-122, 137-138, #302 of Figure 3, #406 of Figure 4 wherein Mandro et al. discloses the medical system comprising a display assembly for displaying a plurality of user interface elements.  Mandro et al. explicitly discloses the user interface elements directly associated with functions of the infusion pump, functions such as pairing the pump, infusion profiles and settings.  Mandro et al. discloses accepting inputs in order to produce outputs via the user interface.);
receive medical device state information relating to at least one of an operating parameter associated with a treatment provided by the medical device and a care area associated with the medical device; select a visual profile by associating the presentation information with the medical device state information, the visual profile selected from a plurality of visual profiles that facilitate customized control of a visual appearance of the visual element (see paragraphs 22, 137-140 and Figure 8 wherein Mandro et al. discloses a plurality of insulin profile screens that include various safety features and infusion parameters related to the infusion of insulin (e.g Response to Arguments below)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-19 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandro et al. (U.S. Publication 2011/0047499) and Butterfield (U.S. Publication 2006/0026205).
In reference to claims 14-18, Mandro et al. discloses all of the claim limitations as applied to claim 13 above.  Mandro et al. does not explicitly disclose selecting such profiles automatically selected based upon one or more rules and medical device state information.  Butterfield discloses systems and method for creating, managing and a universal, user-specified 
In reference to claim 19, Mandro et al. and Butterfield disclose all of the claim limitations as applied to claim 14 above.  Mandro et al. further discloses allowing for a user to select display preferences relating to the display itself or a home screen with such preferences including color and contrast parameters (and therefore at least inherently “color intensities”) (see at least paragraph 282).
In reference to claim 21, Mandro et al. discloses all of the claim limitations as applied to claim 14 above.  Mandro et al. does not explicitly disclose selecting such profiles automatically selected based upon one or more rules, the rules dynamically updated.  Butterfield discloses systems and method for creating, managing and a universal, user-specified configuration database for the purpose of customizing behavior of a plurality of diverse patient care devices (see paragraph 1).  Butterfield discloses an example of such devices as infusion pumps (see paragraphs 19 and 44).  Butterfield explicitly discloses such devices to comprise a memory for storing at least one device-specific configuration dataset, a configuration database containing operating information including medical treatment guidelines and device operating characteristics associated with a plurality of device behaviors and editing means for editing the medical treatment guidelines (see paragraph 26).  Butterfield further discloses such devices comprising a display screen and input mechanisms via a user interface device (see paragraphs .
Claim 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mandro et al. (U.S. Publication 2011/0047499).
.

Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 04/14/21, with respect to the objection of claim 17 have been fully considered and are persuasive.  The objection of claim 17 has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 7 of Applicant’s Remarks, filed 04/14/21, with respect to the double patenting rejection of claims 1-10 have been fully considered and are persuasive.  The double patenting rejection of claims 1-10 has been withdrawn since a properly filed terminal disclaimer overcomes the previous rejection.
Applicant's arguments filed 04/14/21 have been fully considered but they are not persuasive.
In reference to claim 8 and the 35 USC 112 rejection, Applicant argues that the amendments made to claim 8 remedy the previous issues (see pages 6-7 of Applicant’s Remarks).  In response, the Examiner disagrees.  The amendments simply change the dependency of claim 8 from claim 1 to claim 7 however, as seen in the above modified 35 USC 112 rejection of the claim, claim 7 recites, “The medical device of claim 1, wherein the sensor is at least an ambient light sensor.”  Claim 8 is deemed indefinite as it fails to further limit claim 7 from which it depends upon.  Both claims simply recite that the sensor is at least of “ambient light” type.  Claim 8 does not further add to any of the limitations of claims 7 or claim 1, from which both claims ultimately depend upon, thus claim 8 is rejected for being indefinite and failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
In reference to claim 13 and the prior art rejection based upon Mandro et al., Applicant argues that Mandro et al. does not disclose the limitation of selecting a visual profile by associating the presentation information with the medical device state information (see pages 7-8 
In reference to claims 14-19 and 21 and the prior art rejection based upon Mandro et al. and Butterfield, Applicant argues that the combination of Mandro et al. and Butterfield does not teach the limitations of the claims because the configuration datasets described in Butterfield relate to operating characteristics of a device and are not all related to the visual elements as claimed in claim 13 (see page 9 of Applicant’s Remarks).  In response, the Examiner disagrees.  Butterfield’s datasets comprise information for controlling the behavior of the medial device including operating characteristics and rules.  Butterfield also discloses the medical device comprising an interface unit that monitors and controls overall operation of the device (see paragraph 51).  It is clear that the changing of device behavior based upon In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the Examiner deems the rejection as just and herein maintains the 35 USC 103 rejection based upon Mandro et al. and Butterfield.

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of selecting at least one of a plurality of visual profiles pursuant to one or more rules, the rules based on one or more states of the medical device and providing the automatic selection when said one or more states are satisfied, the one or more states relating to at least one of an operating parameter associated with a treatment provided by said medical device and a measurement received from a sensor coupled with the medical device, wherein a first visual profile is selected from said plurality of visual profiles when said medical device is in a first state and selects a second visual profile when said medical device is in a second state and wherein said plurality of visual elements includes at least one of text, a text color, a title bar, title bar text, title bar background, a button border color, a button text color, a button color, a selected button text color, a selected button color, a work flow, one or more input fields, a graphical library, one or more textures, one or more background images, and one or more grayscale patterns.
In reference to claims 2-7 and 9-12, these claims depend upon allowable claim 1 and are therefore also deemed allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
5/27/21